Gray, J.
The defendants admit that the votes passed by the town of Rochester on the 28th of August 1862 were ratified and made valid by the St. of 1863, c. 38, and that the plaintiff is entitled to recover the sum of one hundred and twenty-five dollars The only question in the case is whether he is entitled to the additional sum of seventy-five dollars also, and we are clearly of opinion that he is not.
The manifest intention of the town was that only in case the full quota required of the town should be enlisted from among “ men belonging to the town” and mustered into the service of the United States, “ an additional sum of seventy-five dollars shall be paid each man thus enlisting.” Such is the natural construction of the words of the votes ; and the motive for offering the additional bounty doubtless was to increase the efforts of all those who should themselves enlist, to act as a recruiting committee, and thus carry out the wish of the town to fill up its quota with its own citizens, a wish dictated alike by a feeling of honorable pride, and by a reluctance to enter into speculations for procuring recruits from abroad. Any other construction would give no effect to the very first words of the vote — “ all men belonging to the town ” — for if the words “ enlisted and accepted as aforesaid ” are not limited to inhabitants of the town, the next clause in the same vote, allowing the additional bounty to “ each man thus enlisting,” must be equally unlimited.
The town allowed, to those who enlisted with the hope and intention of inducing their immediate fellow-citizens to fill up the quota of the town, reasonable time and opportunity to accomplish that purpose. No other measures were adopted by the town to obtain recruits until four months after passing these *86votes, and more than one month after a draft had been ordered by the governor of the Commonwealth, under authority of the war department. The plaintiff has no right to complain that the town then resorted to other means to complete abroad what the inducements held out by the vote of the town had been proved by an experiment of four months to be insufficient to bring about at home ; and no right to claim the additional bounty, after the town had been obliged to fill its quota with strangers, which had been promised to him in case that quota should be filled with its own citizens.
Judgment for the plaintiff for $125.